EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brendan Dix on 01/04/2021.

The application has been amended as follows: 

Claim 1 has been amended as follows:
On line 3, “the couplers are” has been amended to ---the set of couplers is---
On line 7, “positioning the user for performing” has been amended to ----such that the user is capable of performing---

Claim 5 has been amended as follows:
On line 4, “the couplers are” has been amended to ---the set of couplers is---
On line 11, “the rims” has been amended to ---the pair of rims---

Claim 7 has been amended as follows:

On line 3, “each protuberance” has been amended to ---each protuberance of the plurality of protuberances---
On line 4, “each protuberance” has been amended to ---each protuberance of the plurality of protuberances---

Claim 10 has been amended as follows:
On line 2, “each protrusion” has been amended to –each protrusion of the plurality of protrusions---


Claim 12 has been amended as follows:
On line 5, “the couplers are” has been amended to ---the set of couplers is---
On line 10, “positioning the user for performing” has been amended to ----such that the user is capable of performing---
On line 13, “the rims” has been amended to ---the pair of rims---
On line 22, “each of the protuberances” has been amended to ---each protuberance of the plurality of protuberances---
On line 23, “each protuberance” has been amended to ---each protuberance of the plurality of protuberances---
On line 24, “each protuberance” has been amended to ---each protuberance of the plurality of protuberances---



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Megan Anderson/Primary Examiner, Art Unit 3784